NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
                ARIZONA COURT OF APPEALS
                                  DIVISION ONE


 STATE OF ARIZONA ex rel. ARIZONA STATE LAND DEPARTMENT,
               Plaintiffs/Appellants/Cross-Appellees,

                                         v.

        SERIES 5, LLC, et al., Defendants/Appellees/Cross-Appellants.

                              No. 1 CA-CV 20-0203
                                FILED 3-2-2021


            Appeal from the Superior Court in Maricopa County
                           No. CV2017-015782
                     The Honorable Rosa Mroz, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By David Jacobs, Paul A. Katz, Laurie A. Hachtel
Counsel for Plaintiffs/Appellants/Cross-Appellees

Snell & Wilmer LLP, Phoenix
By Kevin J. Parker, L. William Staudenmaier III
Counsel for Defendants/Appellees/Cross-Appellants
                        STATE, et al. v. SERIES, et al.
                           Decision of the Court



                        MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Maria Elena Cruz joined.


P E R K I N S, Judge:

¶1           The State challenges the superior court’s ruling that the State
did not obtain sovereign title to a disputed land parcel. For the following
reasons, we affirm.

            FACTUAL AND PROCEDURAL BACKGROUND

¶2            This appeal concerns a dispute over ownership of a land
parcel (“Property”) adjacent to the Colorado River in the Mohave Reach, an
area south of Bullhead City. Series 5, LLC (“Series”) is the record title holder
to the Property. The State initiated a quiet title action in 2017. It claimed to
have acquired sovereign title to the Property because the parcel previously
sat “within the beds and banks of the Colorado River” following significant
flooding between 1912 and 1915.

¶3            Both parties moved for summary judgment. Series argued in
part the flooding constituted a “series of avulsions” under which “the
riparian land boundaries do not move with the river (and thus ownership
does not change).” It contended avulsion occurs “when a river’s movement
is sudden and rapid such that its banks visibly disintegrate.” But the State
argued avulsion requires a “lateral channel migration . . . when the River
rapidly abandons its old channel, cuts a new channel, and leaves
undisturbed land in between the old and new channels.” Under that
standard, it argued the 1912 to 1915 flooding constituted accretion and, if
so, “the boundary of the State’s property moved eastward with the OHWM
[ordinary high-water mark] to encompass the Subject Property as of 1959.”

¶4            The superior court accepted Series’s definition of avulsion,
quoting State v. Bonelli Cattle Co., 107 Ariz. 465, 467 (1971) (“Bonelli I”)
(citations omitted) (emphasis added):

              It is common knowledge that rivers move
              sometimes so slowly as to be imperceptible
              during the lifetime of any single individual, and
              sometimes so rapidly by floods that the river’s


                                       2
                        STATE, et al. v. SERIES, et al.
                           Decision of the Court

              banks visibly disintegrate. Where the change is
              sudden and rapid, the change is said to be by
              avulsion. Erosion, on the other hand, is the
              eating away of the soil by the river’s current,
              and is a gradual, imperceptible process. Where
              the river moves by erosion, the boundary moves
              with the stream, but where the river moves by
              avulsion, the boundary remains in the center of
              the old channel.

Applying this definition, the court found factual disputes as to “whether
the Property came within the River’s boundary, post-statehood, through
avulsion or accretion” and denied both motions.

¶5            The case proceeded to a bench trial, at which the parties
agreed “if the Subject Property came within the Colorado River’s boundary
through accretion, then the private property owner loses ownership of the
Subject Property to the State.” And “if the Subject Property came within the
Colorado River’s boundary through avulsion, then the private property
owner does not lose ownership of the Subject Property to the State.” Both
sides presented expert testimony that the Colorado River submerged the
Property after two major floods in 1912 and 1914. But the experts disagreed
as to whether this flooding constituted avulsion or accretion.

¶6              Series’s expert Rich Burtell testified the 1912 and 1914 floods
constituted avulsion because the floods transformed the river “from a
relatively narrow meandering system to a broad shallow system” and were
“perceptible by somebody there at the time.” In contrast, the State’s expert
Michael Kellogg testified Series could not show the flooding caused a
“sudden change in flow alignment . . . leaving an identifiable upland area
between the abandoned channel and the new channel,” which he testified
was necessary to show avulsion. He also contended Series could not
establish: (1) the date of the first avulsive event after Arizona became a state
on February 14, 1912; (2) the location of the left1 OHWM before that
avulsive event; and (3) the location of the left OHWM following that event.
On that basis, he testified the court had to conclude that any rapid erosion
caused by these floods constituted accretion.

¶7           Following trial, the court entered findings of fact and
conclusions of law. Citing Bonelli I and State v. Jacobs, 93 Ariz. 336 (1963),


1Riverbanks (left vs. right) are identified from a downstream perspective;
Arizona’s bank of the Colorado River is the left bank.


                                       3
                        STATE, et al. v. SERIES, et al.
                           Decision of the Court

the court defined accretion as “the gradual, imperceptible addition to land
forming the banks of a stream by the deposit of waterborne solids or by the
gradual recession of water which exposes previously submerged terrain”
and avulsion as “a sudden and perceptible event.” Finding that “[t]he June
1912 flood, either separately or in combination with the June 1914 flood,
caused a major transformation of the Colorado River in the Mohave
Valley,” the court concluded the movement of the river’s eastern boundary
was “caused by avulsion.” The court thus ruled Series owned the Property.
The court awarded Series attorneys’ fees, expert witness fees, and costs
under A.R.S. § 12-348(A).

¶8           The State timely appealed and Series timely cross-appealed.
We have jurisdiction pursuant to A.R.S. § 12-2101(A)(1).

                                DISCUSSION

¶9              On appeal from a bench trial, we review legal questions de
novo but review the superior court’s factual findings for clear error. Castro
v. Ballesteros-Suarez, 222 Ariz. 48, 51–52, ¶¶ 11–12 (App. 2009). A finding of
fact is not clearly erroneous if substantial record evidence supports it, even
if there is substantial conflicting evidence. Id. at ¶ 11. Evidence is substantial
if it allows a reasonable person to reach the superior court’s result. Id. at 52,
¶ 11. We view the evidence and reasonable inferences from that evidence
in the light most favorable to Series as the prevailing party. See FL
Receivables Tr. 2002-A v. Ariz. Mills, L.L.C., 230 Ariz. 160, 166, ¶ 24 (App.
2012).

¶10          The State challenges the court’s determination that the
changes to the river’s course, resulting from the 1912 and 1914 floods,
constituted avulsion. The State argues the changes amount to accretion.
Before addressing the specifics of this case, we review existing Arizona law
regarding these two processes.

I.            Background

¶11           “By congressional enactment, the State of Arizona owns title
to the beds of all navigable streams within its borders. . . . Since the
Colorado River is not wholly within Arizona’s borders, but is, itself, the
border, Arizona’s title extends from the center of the channel eastward to
the river’s high water line.” Bonelli I, 107 Ariz. at 467 (citation omitted).
“Beyond argument, title to and ownership of the lands beneath the
Colorado River is in the State of Arizona from the Nevada boundary up to
the ordinary high water mark in the natural channel as it existed prior to
the taming of the river in 1938 by the completion of the Hoover Dam and


                                        4
                         STATE, et al. v. SERIES, et al.
                            Decision of the Court

the subsequent lowering of the channel by dredging.” State v. Bonelli Cattle
Co., 108 Ariz. 258, 259 (1972) (“Bonelli II”), rev’d, Bonelli Cattle Co. v. Arizona,
414 U.S. 313 (1973), overruled by Oregon ex rel. State Land Bd. v. Corvallis Sand
& Gravel Co., 429 U.S. 363 (1977).

¶12            Our supreme court has addressed the distinction between
accretion and avulsion twice before. In Jacobs, a criminal defendant
challenged whether he could be tried in Arizona for crimes allegedly
committed on land near Haughtelin Lake, that before 1920 had been part of
the main channel of the Colorado River. 93 Ariz. at 338. The evidence
suggested the river “altered its course to the east” in 1920, “forming and
flowing through what is now the main channel of the river in that area,”
but that the crime scene was “never under water.” Id. at 338–39. Contending
that courts presume “changes in the courses of rivers . . . occur by accretion
and not by avulsion,” the defendant argued the crime scene was in
California when the offenses were committed, meaning Arizona lacked
jurisdiction to try him. Id. at 339. Our supreme court disagreed:

               Accretion is the gradual, imperceptible addition
               to land forming the banks of a stream by the
               deposit of waterborne solids or by the gradual
               recession of water which exposes previously
               submerged terrain . . . Where, however, as in
               this case, the stream changes its course
               suddenly or in such a manner as not to destroy
               the identity of the land between the old and new
               channels, the change is termed an avulsion.

Id. (citations omitted). The court thus concluded Arizona had jurisdiction
to try the defendant. Id. at 340.

¶13             The court revisited the distinction eight years later in Bonelli
I. The Bonelli Cattle Company sought quiet title to lands adjacent to the
Property at issue in this case. Bonelli I, 107 Ariz. at 466. The evidence
presented showed the Colorado River’s east bank was approximately one-
quarter of a mile west of the disputed land as of 1902 and 1903, but “[n]o
evidence was produced as to the course of the river thereafter until 1938,”
when the Hoover Dam was completed. Id. at 467. As noted above, supra ¶
4, the Bonelli I court distinguished between avulsion and erosion. 107 Ariz.
at 467. Noting it lacked sufficient evidence to determine whether the river’s
eastward movement between 1903 and 1938 constituted avulsion or
accretion, the court stated “in the absence of clear evidence to the contrary,
the movement of the river will be presumed to be by erosion.” Id. at 468.


                                         5
                         STATE, et al. v. SERIES, et al.
                            Decision of the Court

The court then ruled “[a]s the river moved eastward, engulfing most of
Section 3 in the channel of the river, the land to which plaintiff held title
decreased so that, by 1938, the owners of the east one-half of Section 3 had,
by the operation of natural forces, lost most of it to Arizona.” Id.

¶14             On that basis, the Bonelli I court directed the superior court to
quiet title in the State from the Nevada boundary to the high water mark
even though the river had been moved artificially when it was channelized
in the late 1950’s. Id. at 468–69. One year later, the court in Bonelli II clarified
the State held title “from the Nevada boundary up to the ordinary high
water mark in the natural channel as it existed prior to the taming of the
river in 1938 by the completion of the Hoover Dam and the subsequent
lowering of the channel by dredging.” Bonelli II, 108 Ariz. at 259.

II.            Bonelli I Defines Avulsion Under Arizona Law

¶15            The superior court relied on Bonelli I to conclude avulsion
exists when a sudden and perceptible change occurs. See 107 Ariz. at 467.
Arguing on appeal for a narrower definition, the State contends, under
Jacobs, that avulsion occurs “only when the river’s channel avulses to an
entirely new channel alignment, leaving the prior channel behind and dry
land between the old and new channels.” But Jacobs states that avulsion
occurs when “the stream changes its course suddenly or in such a manner
as not to destroy the identity of the land between the old and new
channels.” 93 Ariz. at 339 (emphasis added).

¶16            The State, through Kellogg, also relies on a Bureau of Land
Management (“BLM”) manual that defines avulsion as a “sudden change
in flow alignment . . . to a new channel, leaving an identifiable upland area
between the abandoned channel and the new channel.” But the manual also
notes that “some State courts have established different definitions.” And
Kellogg conceded that Bonelli I established a broader definition that does
not require identifiable land between the old and new channels. Bonelli I
instead stated avulsion occurs when a river moves “so rapidly by floods
that [its] banks visibly disintegrate.” 107 Ariz. at 467.

¶17           The State also argues the Bonelli I court’s reliance on Nebraska
v. Iowa, 143 U.S. 359 (1892) and Hirt v. Entus, 224 P.2d 620 (Wash. 1950)
suggest that it intended to apply the avulsion definition identified in those
cases. But Bonelli I cited Nebraska for the general proposition that boundaries
move with accretion but not avulsion. Bonelli I, 107 Ariz. at 467. And in Hirt,
the Washington Supreme Court stated avulsion occurs when “a stream . . .
suddenly abandons its old channel and creates a new one, or suddenly



                                         6
                        STATE, et al. v. SERIES, et al.
                           Decision of the Court

washes from one of its banks a considerable body of land and deposits it on
the opposite bank.” 224 P.2d at 623. Washington’s Supreme Court also
stated “[t]his sudden and rapid change is termed . . . an avulsion, and
differs from an accretion in that the one is violent and visible, while the
other is gradual, and perceptible only after a lapse of time.” Id. at 623–24
(emphasis added). Like Jacobs, Hirt stands for the proposition that a
“channel jump” is an example of avulsion but not the only way avulsion
can occur. We therefore reject the State’s argument that avulsion requires a
“channel jump.”

III.          The Bonelli I Presumption of Accretion Does Not Apply

¶18            The State also contends the superior court failed to apply the
Bonelli I presumption that “in the absence of clear evidence to the contrary,
the movement of the river will be presumed to be by erosion.” 107 Ariz. at
468. Notably, it argues Series “never presented any evidence—much less
any clear evidence—to demonstrate when and where any avulsion, as the
State properly defined that term, had occurred within the Mohave Reach
at or near the Subject Property.” As discussed above, the State’s proffered
definition is inconsistent with Bonelli I. See Bade v. Ariz. Dep’t. of Transp.,
Motor Vehicle Div., 150 Ariz. 203, 205 (App. 1986) (“This court is bound by a
decision of the Arizona Supreme Court and has no authority to overrule or
disregard it.”).

¶19            We also note the Bonelli I court applied this presumption
because it lacked evidence to determine “whether the eastward movement
of the Colorado River between 1903 and 1938 was by avulsion or erosion.”
Id. at 467. That is not the case here. Burtell compiled historical accounts
between 1858 and 1916 that “depict a river whose channel shifted quickly
and widely following flood events.” He also opined the 1912 and 1914
floods likely transformed the Colorado River “from a relatively narrow
meandering system to a broad shallow system,” widening it from
approximately one-quarter of a mile to “something well over a mile.” He
testified these floods were “extraordinary,” citing downriver gauge data
that suggests each flood generated approximately ten times the typical or
median flow. He also cited 1915 survey notes indicating the river was
rapidly cutting to the east and that all boundaries and survey monuments
placed nine years earlier had been “obliterated by the river.”

¶20         On this evidence, he opined the changes to the river’s course
were sudden and rapid:




                                      7
                         STATE, et al. v. SERIES, et al.
                            Decision of the Court

               [E]ven though the banks of the river in the Mohave
               Valley are relatively erodible—sands, gravels, and
               silts—there’s also vegetation on them that provides
               some anchoring. But when you have so much flow for
               so much time, it’s kind of like testifying in a court trial.
               The pressure just constantly on you, it’s going to erode
               those banks. And this river system, when you have 20
               days of flows that are greater than 10 times the typical
               flows, it’s putting such an extraordinary stress on the
               banks of the river and whatever’s trying to hold the
               banks, and after a while something’s going to give.
               And in my opinion this river system, because it was
               rising up, it was alluvial, it was prime to change, and
               we—we—Mother Nature hit it with two very large
               floods of high magnitude and high duration.

               And in my opinion the system transformed based on
               all that. It was a remarkable change agent.

¶21            Kellogg largely agreed the 1912 and 1914 floods caused the
Property to become submerged but opined the changes to the river’s course
should be classified as accretion. Yet his opinion hinges, on the same
narrow avulsion definition the State argues for on appeal. Indeed, the 1977
study Kellogg cites as evidence that no avulsive changes occurred,
described avulsion as a process “in which the river abandoned its bed and
sought a new channel with undisturbed lands lying between.” Again,
Bonelli I draws the line between accretion and avulsion elsewhere. 107 Ariz.
at 467. And the superior court has broad discretion to resolve conflicts in
expert witness testimony. See In re Gen. Adjudication of All Rights to Use Water
in Gila River Sys. & Source, 198 Ariz. 330, 340, ¶ 25 (2000) (“The trial court . . .
weighs the evidence and resolves any conflicting facts, expert opinions, and
inferences therefrom.”).

¶22          Kellogg also opined Series had to establish where the OHWM
was immediately before and after the avulsive change to show avulsion.
But he conceded that neither Bonelli I nor any other case establishes these
“general guidelines” or requires a party to pinpoint when the avulsive
event began or ended.

¶23           The State also cites Arizona and federal cases addressing the
area around Yuma to suggest that only one avulsive event had been
previously found. See Jacobs, 93 Ariz. at 339 (avulsion); Beaver v. U.S., 350
F.2d 4 (9th Cir. 1965) (accretion); State v. Gunther & Shirley Co., 5 Ariz. App.


                                         8
                         STATE, et al. v. SERIES, et al.
                            Decision of the Court

77 (1967) (accretion). Whether avulsion occurred approximately 200 miles
downstream from the Property has no bearing on whether the 1912 and
1914 floods caused avulsion near the Property.

¶24           For these reasons, we affirm the judgment in Series’s favor.
We need not address Series’s argument that the “equal footing” and “public
trust” doctrines, under which the State holds sovereign title to navigable
riverbeds, no longer apply to the Property because it has been “dry land”
since channelization. See, e.g., Ariz. Ctr. for Law in the Pub. Int. v. Hassell, 172
Ariz. 356 (App. 1991).

IV.            Attorneys’ Fees, Expert Witness Fees, and Costs

¶25             The State contends Series cannot recover attorneys’ fees under
§ 12-348(A)(1), citing Lange v. Lotzer, 151 Ariz. 260, 262 (App. 1986), for the
proposition that § 12-1103(B) is the exclusive basis for awarding fees in a
quiet title action. Lange involved a fee award under § 12-341.01(A), which
states it “shall not be construed as altering, prohibiting or restricting present
or future contracts or statutes that may provide for attorney’s fees.” See id.
at 260; see also A.R.S. § 12-341.01(A). That statute, which is not at issue here,
is subordinate to other fee statutes. See Lange, 151 Ariz. at 262; see also Lacer
v. Navajo Cnty., 141 Ariz. 392, 395 (App. 1984).

¶26            Section 12-348(A)(1), in contrast, states the court “shall award
fees and other expenses to any party other than this state or a city, town or
county that prevails by an adjudication on the merits in . . . [a] civil action
brought by this state or a city, town or county against the party.” A.R.S. §
12-348(A)(1). In enacting § 12-348, the Legislature expressed its intention to
“reduce the deterrents and the disparity” of defending claims brought by
the State “by entitling prevailing parties to recover an award of reasonable
attorney fees, expert witness fees and other costs.” Roubos v. Miller, 214 Ariz.
416, 419, ¶ 16 (2007) (quoting 1981 Ariz. Sess. Laws, ch. 208, § 1). We give
the Legislature’s declaration “special consideration because express
legislative findings are quite rare in Arizona.” New Pueblo Constructors, Inc.
v. State, 144 Ariz. 95, 112 (1985). As such, “[s]o long as the litigation falls
within one of the categories of subsection A and is not excluded under
subsection G [now subsection H] an award of fees is proper.” Cortaro Water
Users’ Ass’n v. Steiner, 148 Ariz. 314, 317 (1986).

¶27           No such exclusion applies here. See A.R.S. § 12-348(H). If the
Legislature intended to exclude quiet title claims from § 12-348(A)(1), it
would have done so. Lacer, 141 Ariz. at 403. We therefore affirm the award.




                                         9
                      STATE, et al. v. SERIES, et al.
                         Decision of the Court

¶28           Series requests its attorneys’ fees incurred in this appeal
under A.R.S. § 12-348. For the reasons set forth above, Series may apply to
recover its reasonable and necessary attorneys’ fees under ARCAP 21. See
A.R.S. § 12-348(I)(1).

                               CONCLUSION

¶29          We affirm.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                        10